
	
		I
		111th CONGRESS
		2d Session
		H. R. 5568
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Nye (for himself,
			 Mr. Wilson of Ohio,
			 Mr. Cooper,
			 Mr. Marshall,
			 Mr. Kratovil,
			 Mr. Altmire,
			 Mr. Childers,
			 Mr. Davis of Tennessee,
			 Mr. Mitchell,
			 Ms. Herseth Sandlin,
			 Mr. Barrow,
			 Mr. Shuler,
			 Mr. Ross, Mr. Tanner, Mr.
			 Michaud, Ms. Markey of
			 Colorado, Mr. Hill,
			 Mr. Matheson,
			 Mr. Schiff,
			 Mr. Gordon of Tennessee,
			 Mr. Minnick,
			 Mr. Boyd, Mr. Cuellar, Mr.
			 Ellsworth, Mr. Boren,
			 Mr. Bright,
			 Mr. Moore of Kansas,
			 Mr. Donnelly of Indiana,
			 Ms. Harman, and
			 Mr. Schrader) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Rules, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To create a means to review and abolish Federal programs
		  that are inefficient, duplicative, or in other ways wasteful of taxpayer
		  funds.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop Waste by Eliminating
			 Excessive Programs Act of 2010 or the SWEEP Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—General Provisions 
					Sec. 101. Findings.
					Sec. 102. Definitions.
					Sec. 103. Point of order.
					Sec. 104. Availability of information to Congress upon
				request.
					Sec. 105. Sense of Congress.
					Title II—Federal Program Sunset Commission
					Sec. 201. Establishment.
					Sec. 202. Duties of Commission.
					Sec. 203. Membership.
					Sec. 204. Commission meetings.
					Sec. 205. Director and staff of Commission.
					Sec. 206. Commission Advisors.
					Sec. 207. Powers of Commission.
					Sec. 208. Report.
					Sec. 209. Sunset of Commission.
					Title III—Program Inventory
					Sec. 301. Development of program inventory.
					Sec. 302. Organization of program inventory.
					Sec. 303. Required information.
					Sec. 304. Program identification number.
					Sec. 305. Agency cooperation.
					Title IV—Program Review
					Sec. 401. Program review schedule.
					Sec. 402. Program review.
					Sec. 403. Annual report.
					Sec. 404. Congressional consideration of proposed legislation
				for abolishments.
				
			IGeneral Provisions
			 
			101.FindingsCongress finds that—
				(1)according to the Congressional Budget
			 Office, in fiscal year 2010 Congress appropriated approximately $290 billion
			 for unauthorized programs and activities, and an additional $730 billion for
			 programs and activities are scheduled to expire on or before September 30,
			 2010;
				(2)a process should be established to help
			 abolish obsolete and duplicative Federal programs and to provide for improved
			 Government accountability and greater openness in Government decisionmaking;
				(3)a bipartisan congressional commission
			 established to review Federal programs and propose modifications to or
			 abolishment of those programs that are unauthorized or nonperforming would be
			 an effective part of this process, if such modifications or abolishments do not
			 increase the national deficit; and
				(4)this process should ensure that Congress
			 considers the reports and recommendations of the commission in a timely
			 fashion.
				102.DefinitionsIn this Act, the following definitions
			 apply:
				(1)ProgramThe
			 term program means a program activity, as that term is defined in
			 section 1115(g)(6) of title 31, United States Code.
				(2)Implementation
			 billThe term
			 implementation bill means only a bill which is introduced as
			 provided under section 404(a), and contains the proposed legislation described
			 in section 403(b)(3), without modification.
				103.Point of
			 orderIt shall not be in order
			 in either the House of Representatives or the Senate to consider any bill or
			 joint resolution, or amendment thereto or concurrent resolution thereon, which
			 authorizes a program, unless it includes a provision providing budget authority
			 for the program for a period of 10 or fewer fiscal years.
			104.Availability of
			 information to Congress upon requestUpon request and for each program under its
			 control, a Federal agency shall make the program performance report prepared
			 under section 1116 of title 31, United States Code, available to Congress. If
			 such report is requested with respect to a program, the following information
			 shall be provided with the report:
				(1)Information and analysis regarding the
			 organization, operation, costs, results, accomplishments, and effectiveness of
			 the program.
				(2)An identification
			 of the objectives intended for the program, and the problems or needs which the
			 program is intended to address, including an analysis of the performance
			 expected to be achieved by the program.
				(3)An identification
			 of any other programs having similar objectives, and a justification of the
			 need for the program in comparison with those other programs that may be
			 conflicting or duplicative.
				(4)Information
			 regarding the categorization of the program under section 302(b).
				105.Sense of
			 CongressIt is the sense of
			 Congress that no funds should be appropriated for programs abolished by
			 Congressional action taken as a result of this Act.
			IIFederal Program
			 Sunset Commission
			201.EstablishmentThere is established in the legislature a
			 commission to be known as the Federal Program Sunset Commission
			 (in this Act referred to as the Commission).
			202.Duties of
			 CommissionThe Commission
			 shall—
				(1)submit to Congress
			 a report under section 208;
				(2)establish a
			 program review schedule under section 401;
				(3)conduct a program
			 review under section 402; and
				(4)annually submit to
			 Congress a report under section 403.
				203.Membership
				(a)Number and
			 appointmentThe Commission
			 shall be composed of 12 members appointed as follows:
					(1)Three members
			 appointed by the Speaker of the House of Representatives, of whom two shall be
			 Members of the House of Representatives.
					(2)Three members appointed by the minority
			 leader of the House of Representatives, of whom two shall be Members of the
			 House of Representatives.
					(3)Three members
			 appointed by the majority leader of the Senate, of whom two shall be Members of
			 the Senate.
					(4)Three members appointed by the minority
			 leader of the Senate, of whom two shall be Members of the Senate.
					(b)Political
			 affiliationNot more than
			 four members of the Commission who are Members of Congress may be of the same
			 party.
				(c)ProhibitionNo
			 member of the Commission may be an officer or employee of the executive
			 branch.
				(d)Terms
					(1)In
			 generalEach member shall be
			 appointed for one term of five years, except as provided in paragraph (2)(A)(i)
			 and subsection (g).
					(2)Initial
			 appointees
						(A)TermsAs
			 designated by the Speaker of the House of Representatives and the majority
			 leader of the Senate at the time of appointment, of the members first
			 appointed—
							(i)six shall be
			 appointed for a term of three years; and
							(ii)six shall be
			 appointed for a term of five years.
							(B)Limitations
							(i)Of the members
			 appointed under subparagraph (A)(i), four shall be Members of Congress, of whom
			 not more than three may be of the same party.
							(ii)Of the members
			 appointed under subparagraph (A)(ii), four shall be Members of Congress, of
			 whom not more than three may be of the same party.
							(3)VacanciesA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made.
					(e)Chairman; Vice
			 Chairman
					(1)In
			 generalThe Chairman and Vice
			 Chairman of the Commission shall be selected under paragraphs (2), (3), and
			 (4). The term of office of the Chairman and Vice Chairman shall be two
			 years.
					(2)Initial
			 ChairmanThe Speaker of the
			 House of Representatives shall designate one of the members who is a Member of
			 the House of Representatives to serve as the initial Chairman.
					(3)Initial Vice
			 ChairmanThe majority leader
			 of the Senate shall designate one of the members who is a Member of the Senate
			 to serve as the initial Vice Chairman.
					(4)Subsequent
			 termsAfter the terms of the
			 initial Chairman and Vice Chairman expire, members of the Commission shall vote
			 to select the Chairman and Vice Chairman, of whom one shall be a member who is
			 a Member of the House of Representatives and one shall be a member who is a
			 Member of the Senate.
					(5)Limitation on
			 termsNo member of the Commission may serve more than two terms
			 as either the Chairman, the Vice Chairman, or a combination of the two
			 positions.
					(f)Continuation of
			 membershipIf a person was
			 appointed to the Commission as a Member of Congress and the person ceases to be
			 a Member of Congress, or was appointed to the Commission when not a Member of
			 Congress or an officer or employee of the executive branch and later becomes a
			 Member of Congress or an officer or employee of the executive branch, that
			 person may not continue as a member of the Commission beginning on the date
			 that person ceases to be a Member of Congress, or becomes a Member of Congress
			 or an officer or employee of the executive branch, as the case may be.
				(g)ReappointmentOne
			 year after a person ceases to be a member of the Commission under subsections
			 (d)(2)(A)(i) or (f), that person is eligible for reappointment under the
			 appropriate provisions of subsection (a). The term of reappointment shall be
			 for the number of years that is five years minus the number of years the person
			 previously served as a member of the Commission.
				(h)CompensationMembers
			 of the Commission shall not be paid for their service on the Commission.
				(i)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
				204.Commission
			 meetingsThe Commission shall
			 meet at the call of the Chairman.
			205.Director and staff
			 of Commission
				(a)DirectorThe Commission shall have a Director who
			 shall be appointed by the Chairman. The Director shall be paid at a rate not to
			 exceed the maximum rate of basic pay for GS–15 of the General Schedule.
				(b)StaffThe Director may appoint and fix the pay of
			 additional personnel as the Director considers appropriate.
				206.Commission
			 AdvisorsThe Chairman of the
			 Commission may invite a representative from the Office of Management and
			 Budget, the Congressional Budget Office, and the Government Accountability
			 Office to attend Commission meetings and advise the Commission on appropriate
			 matters.
			207.Powers of
			 Commission
				(a)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate.
				(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(c)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this Act. Upon request of the
			 Chairman or Vice Chairman of the Commission, the head of that department or
			 agency shall furnish that information to the Commission.
				(d)Subpoena
			 Power
					(1)In
			 generalThe Commission may
			 issue subpoenas requiring the attendance and testimony of witnesses and the
			 production of any evidence relating to any matter under investigation by the
			 Commission.
					(2)Failure to obey
			 a subpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
					(3)Service of
			 subpoenasThe subpoenas of
			 the Commission shall be served in the manner provided for subpoenas issued by a
			 United States district court under the Federal Rules of Civil Procedure for the
			 United States district courts.
					(4)Service of
			 processAll process of any
			 court to which application is made under paragraph (2) may be served in the
			 judicial district in which the person required to be served resides or may be
			 found.
					208.ReportNot later than the date that is one year
			 after the date of the enactment of this Act, the Commission shall submit to
			 Congress a report analyzing the interaction between authorizing legislation and
			 appropriations legislation and the effects of such interaction, and providing
			 suggestions for improving the budgeting process with regard to such
			 interaction.
			209.Sunset of
			 CommissionThe Commission
			 shall terminate 11 years after the date of the enactment of this Act, unless
			 reauthorized by Congress.
			IIIProgram
			 Inventory
			301.Development of
			 program inventory
				(a)Preliminary
			 inventoryNot later than 90
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States, in cooperation with the Director of the Congressional
			 Research Service, shall submit to Congress a preliminary inventory of all
			 Federal programs.
				(b)Final
			 inventory
					(1)DeadlineNot
			 later than 90 days after submitting the preliminary inventory to Congress under
			 subsection (a), and after incorporating any comments received from committees
			 of the House of Representatives and Senate, the Comptroller General shall
			 submit to the Commission a final inventory.
					(2)Sense of
			 CongressIt is the sense of Congress that any committee of the
			 House of Representatives or Senate that intends to submit comments to the
			 Comptroller General regarding the preliminary inventory should do so not later
			 than 60 days after receiving the preliminary inventory in order to allow
			 adequate time for the Comptroller General to incorporate the comments into the
			 final inventory.
					(c)Budgetary
			 informationThe Director of the Congressional Budget Office shall
			 provide the Comptroller General with budgetary information to be included in
			 the preliminary and final inventories.
				(d)UpdatesNot later than October 1 of the year after
			 the year in which the final inventory is submitted to the Commission under
			 subsection (b), and each October 1 thereafter, the Comptroller General shall
			 submit to the Commission an updated inventory that reflects any new Federal
			 programs or changes to existing programs enacted during the 12-month period
			 preceding the due date for the update.
				302.Organization of
			 program inventory
				(a)In
			 generalThe Comptroller
			 General shall organize the program inventory required under section 301 by
			 program areas that are reflective of national needs and agency missions and are
			 appropriate for the exercise of the review requirements of this Act.
				(b)Functional
			 categoriesIn organizing the program inventory, the Comptroller
			 General shall assign each program one functional and one subfunctional
			 category.
				(c)Categorization
			 factorsIn determining the functional and subfunctional category
			 for each program, the Comptroller General shall consider the following
			 factors:
					(1)The specific
			 provisions of law authorizing the program.
					(2)The committees of
			 the House of Representatives and Senate that have legislative oversight
			 jurisdiction over the program.
					(3)The committees of
			 the House of Representatives and Senate that have jurisdiction over legislation
			 providing new budget authority for the program, including the appropriate
			 subcommittees of the Committees on Appropriations.
					(4)A
			 statement of the purpose or purposes to be achieved by the program.
					(5)The agency and the
			 office or other entity within the agency responsible for administering the
			 program.
					(6)The grants-in-aid,
			 if any, provided by such program to State and local governments.
					303.Required
			 informationFor each program
			 in the program inventory required under section 301, the Comptroller General
			 shall include the following information:
				(1)Program
			 authorization information
					(A)The year in which the program was
			 originally established and, if applicable, the year in which the program
			 expires.
					(B)The next reauthorization date required by
			 law for the program, if applicable.
					(2)Budget authority
			 information
					(A)The year in which
			 budget authority for the program was last authorized.
					(B)Whether the budget
			 authority provided for such program is—
						(i)authorized for a
			 definite period of time, including the year in which current authorizations of
			 new budget authority expire;
						(ii)authorized in a
			 specific dollar amount but without limit of time;
						(iii)authorized
			 without limit of time or dollar amounts;
						(iv)not specifically
			 authorized; or
						(v)permanently
			 provided.
						(3)Congressional
			 Budget Office InformationInformation prepared by the Director of the
			 Congressional Budget Office regarding each of the following matters:
					(A)The amounts of new
			 budget authority authorized and provided for the program for each of the four
			 fiscal years preceding the fiscal year covered by the inventory and, where
			 applicable, the four fiscal years succeeding the fiscal year covered by the
			 inventory.
					(B)The identification
			 code and title of the appropriation account in which budget authority is
			 provided for the program.
					304.Program
			 identification numberThe
			 Comptroller General shall assign each program in the program inventory required
			 under section 301 an identification number that is related to the functional
			 category structure.
			305.Agency
			 cooperation
				(a)Mutual exchange
			 of informationThe
			 Comptroller General, the Director of the Congressional Research Service, and
			 the Director of the Congressional Budget Office shall permit the mutual
			 exchange of available information in their possession that would aid in the
			 compilation of the program inventory.
				(b)Assistance by
			 Executive BranchThe Director of the Office of Management and
			 Budget and the heads of Executive agencies shall, to the extent necessary and
			 possible, provide the Government Accountability Office with assistance
			 requested by the Comptroller General in the compilation of the program
			 inventory.
				IVProgram
			 Review
			401.Program review
			 schedule
				(a)Initial
			 scheduleNot later than 90
			 days after receiving the final program inventory under section 301(b), the
			 Commission shall establish a schedule for review by the Commission of each
			 program, arranged by functional category under section 302(b), at least once
			 every 10 fiscal years.
				(b)UpdatesNot
			 later than 90 days after receiving an updated program inventory under section
			 301(d), the Commission shall update the schedule established under subsection
			 (a) to reflect the updated inventory.
				402.Program
			 reviewBased on the schedule
			 established under section 401, the Commission shall conduct a review of the
			 efficiency of operation and public need for each program under review,
			 including analyses of the following:
				(1)The effectiveness
			 of the program.
				(2)Whether the
			 program is cost-effective.
				(3)Whether the
			 program is outside of an agency’s scope of authority, and whether the program
			 helps to achieve the purposes of the agency.
				(4)Whether more
			 efficient or alternative methods exist to carry out the functions of the
			 program.
				(5)The extent to
			 which the mission, actions, and policies of the program are duplicative or
			 conflict with programs in other agencies.
				(6)The potential
			 benefits of consolidating programs with similar or duplicative missions,
			 actions, and policies, and the potential for consolidating such
			 programs.
				(7)The number and
			 types of beneficiaries or persons served by the program.
				(8)The extent to
			 which any trends, developments, and emerging conditions exist that are likely
			 to affect the future nature and extent of the problems or needs that the
			 program is intended to address.
				(9)The promptness and
			 effectiveness with which the program administrator seeks public input and input
			 from State and local governments on the efficiency and effectiveness of the
			 performance of the program, to the extent such input is required or
			 permitted.
				(10)The extent to
			 which the program coordinates with State and local governments.
				(11)The potential
			 effects on State and local governments of abolishing the program.
				(12)The extent of the
			 regulatory, privacy, and paperwork impacts of the program and any
			 inefficiencies such impacts may cause.
				(13)The extent to
			 which changes are necessary in the authorizing statutes of the agency in order
			 for the functions of the program to be performed in the most efficient and
			 effective manner.
				403.Annual
			 report
				(a)Report
			 requiredNot later than
			 October 1 of the year after the year in which the Commission establishes the
			 initial review schedule under section 401(a), and each October 1 thereafter,
			 the Commission shall submit to Congress a report pertaining to the programs
			 designated, by the review schedule established under section 401, to be
			 reviewed during the 12-month period preceding the due date for the report.
				(b)Matters
			 covered
					(1)AnalysisThe Commission shall include in the report
			 an analysis of the efficiency of operation and public need for each program
			 under review, based on the review conducted under section 402.
					(2)RecommendationsSubject
			 to subsection (c), the Commission shall include in the report recommendations
			 regarding—
						(A)whether each
			 program should be abolished or reorganized;
						(B)whether the
			 functions of any programs should be consolidated, transferred, or reorganized
			 in an agency or among agencies; and
						(C)proposed
			 administrative and legislative action with respect to each program, but not
			 including recommendations for appropriation levels.
						(3)Proposed
			 legislation
						(A)In
			 generalSubject to subsection (c), for any recommendation that a
			 program be abolished, the Commission shall include in the report proposed
			 legislation, in the form of an implementation bill, to provide for such
			 abolishment.
						(B)Single
			 implementation bill per functional categoryThe Commission shall
			 include in the report one implementation bill under this paragraph for each
			 functional category under which a program is recommended to be abolished.
						(C)RequirementsAn
			 implementation bill included in the report under this paragraph shall conform
			 to the following requirements:
							(i)The title of the
			 bill shall be A bill to abolish the program[s] numbered ___ in the
			 inventory submitted to Congress on ___ as required by section 301 of the SWEEP
			 Act., the first blank space being filled in with the numbers of the
			 programs to be abolished, as assigned under section 304, and the second blank
			 space being filled in with the date on which the report containing the
			 abolishment recommendation was submitted to Congress.
							(ii)The bill may not
			 include a preamble.
							(iii)After the
			 enacting clause, the bill may include only provisions to provide for—
								(I)the abolishment of
			 programs recommended to be abolished under paragraph 2; and
								(II)changes in
			 existing laws or new statutory authority necessary to implement such
			 abolishments, if any.
								(D)ConsultationIt
			 is the sense of Congress that, in preparing an implementation bill under this
			 paragraph, the Commission should consult with the appropriate committees of the
			 Senate and the House of Representatives.
						(c)Limitation
					(1)Consensus
			 requiredRecommendations and proposed legislation may be included
			 in a report under subsection (b) only if agreed to by not fewer than eight of
			 the Commission members.
					(2)Procedure if no
			 consensusIf eight or more Commission members do not support any
			 recommendation or proposed legislation regarding any program—
						(A)the Commission
			 shall note the absence of a recommendation or proposed legislation in the
			 section of the report dedicated to the program; and
						(B)the Commission
			 shall attach to the report an addendum containing summaries of the
			 recommendations or proposed legislation for programs for which no consensus was
			 achieved, and the number of Commission members in support of each such
			 recommendation or proposed legislation.
						(d)Monitoring of
			 implementationThe Commission
			 may monitor the implementation of prior recommendations and the enacting of
			 laws based on proposed legislation from the Commission and include any
			 appropriate related information in the report.
				404.Congressional
			 consideration of proposed legislation for abolishments
				(a)Introduction;
			 Referral; and Report or Discharge
					(1)IntroductionOn
			 the first calendar day on which both Houses are in session on or immediately
			 following the date on which a report is submitted to Congress under section 403
			 containing proposed legislation included under section 403(b)(3), each
			 implementation bill included in such report shall be introduced (by
			 request)—
						(A)in the Senate by
			 the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
						(B)in the House of
			 Representatives by the majority leader of the House of Representatives, for
			 himself and the minority leader of the House of Representatives, or by Members
			 of the House of Representatives designated by the majority leader and minority
			 leader of the House of Representatives.
						(2)ReferralAn
			 implementation bill introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate and any appropriate
			 committee of jurisdiction in the House of Representatives. A committee to which
			 an implementation bill is referred under this paragraph may report such bill to
			 the respective House without amendment.
					(3)Report or
			 dischargeIf a committee to which an implementation bill is
			 referred has not reported such bill by the end of the 15th calendar day after
			 the date of the introduction of such bill, such committee shall be immediately
			 discharged from further consideration of such bill, and upon being reported or
			 discharged from the committee, such bill shall be placed on the appropriate
			 calendar.
					(b)Floor
			 Consideration
					(1)In
			 generalWhen the committee to which an implementation bill is
			 referred has reported the bill, or has been discharged from further
			 consideration of the bill under subsection (a)(3), it is at any time thereafter
			 in order (even though a previous motion to the same effect has been disagreed
			 to) for any Member of the respective House to move to proceed to the
			 consideration of the implementation bill, and all points of order against the
			 implementation bill (and against consideration of the implementation bill) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the implementation bill is agreed to, the
			 implementation bill shall remain the unfinished business of the respective
			 House until disposed of.
					(2)AmendmentsAn
			 implementation bill may not be amended in the Senate or the House of
			 Representatives.
					(3)DebateDebate
			 on the implementation bill, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which shall
			 be divided equally between those favoring and those opposing the bill. A motion
			 further to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the implementation bill is not in order. A
			 motion to reconsider the vote by which the implementation bill is agreed to or
			 disagreed to is not in order.
					(4)Vote on final
			 passageImmediately following the conclusion of the debate on an
			 implementation bill, and a single quorum call at the conclusion of the debate
			 if requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the implementation bill shall occur.
					(5)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to an
			 implementation bill shall be decided without debate.
					(c)Coordination
			 With Action by Other HouseIf, before the passage by one House of
			 an implementation bill of that House, that House receives from the other House
			 an implementation bill, then the following procedures shall apply:
					(1)NonreferralThe
			 implementation bill of the other House shall not be referred to a
			 committee.
					(2)Vote on bill of
			 other houseWith respect to an implementation bill of the House
			 receiving the implementation bill—
						(A)the procedure in
			 that House shall be the same as if no implementation bill had been received
			 from the other House; but
						(B)the vote on final
			 passage shall be on the implementation bill of the other House.
						(d)Rules of the
			 Senate and the House of RepresentativesThis section is enacted
			 by Congress—
					(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of an implementation bill, and it supersedes other rules only to the
			 extent that it is inconsistent with such rules; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					(e)Calendar day
			 definedIn this section, the term calendar day means
			 a calendar day other than one on which either House is not in session because
			 of an adjournment of more than 3 days to a date certain.
				
